        Case 3:20-cr-00020-VLB Document 1-1 Filed 09/12/19 Page 1 of 6




                              IINITED STATES DISTzuCT COURT
                                 DISTRICT OF CONNECTICUT

STATE OF CONNECTICUT
                                             b't1 ru lffigçJ€à,är                            (=
                                                                                              Õ
                                                                                             14
                                                                                             r1ì           i

COLINTY OF FAIRFIELD
                                                                                            õ
                                           AFFIDAVIT                                        T
                                                                                            !v
                                                                                            taJ
       I, Meghan B. King, a Special Agent with the Federal Bureau of Investigation ("FBI"),

New Haven Division, being duly sworn do hereby state:

       1.        I am a Special Agent with the Federal Bureau of Investigation (FBI), where I have

been employed since 2012.I am a graduate of the FBI Training Academy in Quantico, Virginia

where I received training in white collar crime, cyber-crime, interviewing, interrogation, evidence

collection, intelligence analysis, and legal matters, among other topics. Prior to my employment

with the FBI, I spent two years as an Assistant District Attorney (ADA) in Boston, Massachusetts.

As an ADA, I prosecuted criminal cases ranging from simple misdemeanors to violent felonies. I

am currently a member of the Massachusetts bar.

       2.        During the course   of my career, I    have participated      in   numerous criminal

investigations, including investigations into suspected narcotics trafficking, firearms trafficking,

violent criminal activity, racketeering and money laundering. My participation in                  these

investigations has included coordinating controlled purchases of narcotics utilizing confidential

informants and cooperating witnesses; coordinating the execution of search and arrest warrants;

conducting electronic and physical surveillance; analyzing records related to narcotics trafficking;

and testifying   in   Grand Jury and District Court proceedings.    I   have led investigations into

organized criminal enterprises to include violent street gangs and complex narcotics trafficking


                                                  1




                                                                           Þ
         Case 3:20-cr-00020-VLB Document 1-1 Filed 09/12/19 Page 2 of 6




organizations. Finally,   I   have participated in several investigations involving the use of court-

authorized interception of wire and electronic communications.

        3.       I   am an investigative or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510(7) in that            I am empowered     by law to

conduct investigations of and to make arrests for offenses enumerated in Title 18, United States

Code, Section 2516. I have personally participated in the investigation concerning violations          of

the federal laws listed herein.

        4.   I make this affidavit in support of an application for an arrest waffant for

CHRISTOPHER CARTER, a.k.a. "Crunchy Black," born March 13,1989, for being a felon in

possession of a firearm in violation    of 18 U.S.C. Section 922(9). I have reviewed CARTER's

federal and Connecticut State criminal history records, which indicate: (1) on February 27,2018,

CARTER was convicted of Larceny in the first degree in violation of Connecticut General

Statute $53a-122 and Failure to Appear First in violation of Corurecticut General Statute $53a-

I72, for which he was sentenced to      1 year in   jail; (2) on November 13,2014, CARTER       was

convicted of Possession with Intent to Distribute Narcotics in violation of Connecticut General

Statute $2la-278(b), for which he was sentenced to ten years in     jail,   5 years to serve, and 3 years

of probation; (3) on November 13, 2014, CARTER was convicted of Possession with Intent to

Distribute Narcotics in violation of Connecticut General Statute $21a-277(a), for which he was

sentenced to 4 years in   jail; and (a) on January 6,2011, CARTER was convicted of Sale of

Narcotics in violation of Connecticut General Statute $2Ia-277(a) for which he was sentenced to

18 months in   jail.   The review of the CARTER's Department of Correction Movement History

reflects that he was incarcerated relating to the above offenses, and served terms of incarceration


                                                       2
          Case 3:20-cr-00020-VLB Document 1-1 Filed 09/12/19 Page 3 of 6




of greater than25 yeaÍs, greater than 13 months and just greater than   1 year.


         5.   The information contained in this affidavit is based on my own personal knowledge

as   well as information supplied to me by fellow law enforcement officers and agencies including

the Bridgeport Police Department. This affidavit does not purport to set forth each and every

detail of the investigation to date.

         6.      On August 14,2019, following up on information provided from a confidential

human source (CHS) -- who has provided information in the past that has been corroborated and

found to be true, accurate and credible -- that "Trell or "Latrell," using mobile telephone number

(860) 879-9469,was operating a red Pontiac G6 coupe and was planning to commit an imminent

armed robbery in the City of Bridgeport in the company of two unidentified males and was in the

possession of two firearms, law enforcement mobilized to address the public safety threat.

         7.     Utilizing law enforcement   databases, open source information, and social media

queries, and information provided by Sprint, investigators identified Latrell Moore, born

September 8,2019 as "Latrell" or "Trell," associated with a red Pontiac G6, and Moore's

location in the area of Newfield Avenue, Bridgeport, Connecticut. Physical surveillance teams

deployed to the area located a red Pontiac G6 Coupe, bearing Connecticut registration AU69225,

parked south on Newfield Avenue at the intersection of Adams Street. I responded to the area

and positively identified Moore socializing with two other individuals, one of whom was

carrying a backpack and was later observed entering a residence identified as 2071205 Newfield

Avenue. The other unknown male, later identified as CARTER, got into the passenger seat of the

Pontiac G6, a two door vehicle, while Moore was the driver of   vehicle. Only two individuals

were observed in the car.


                                                  3
            Case 3:20-cr-00020-VLB Document 1-1 Filed 09/12/19 Page 4 of 6




       9.           The vehicle departed the area travelling east on Adams Street. Law enforcement

officers followed the vehicle out of the area. I observed the car make a number of frequent and

unusual tums indicating that Moore was alerted to police presence. As such, he began

accelerating at a higher rate of speed and made a wide turn onto Union Avenue from Blackstone

Street. As Moore turned east on Orange Street, an unmarked Bridgeport Police cruiser pulled up

behind Moore and activated its lights and sirens. Just as the lights and sirens were activated, I

observed a black handgun being discarded from the passenger side window, that is, from the

window directly adjacent to the seat occupied by CARTER. The handgun bounced off                a Ford


Ranger pickup truck and fell to the ground in the area of 188 Orange Street. Moore then

accelerated at a high rate of speed down Orange Street.

       10.          Members of the FBI Bridgeport Safe Streets Task Force stopped to recover the

firearm, identified as a Browning designed FN Herstal .25 caliber semi-automatic handgun

bearing serial number 1013371, while members of the Bridgeport Police Depafiment chased

Moore and the Pontiac G6. After recovering the f,trearm, I proceeded east on Orange Street and

observed that the Pontiac G6 had crashed into a brick wall at 68 Hollister        Avenue. The

passenger, then identified as CARTER, jumped out of the vehicle from the passenger side door

and was apprehended a short distance away. Moore also attempted to flee the Pontiac G6, from

the front driver side, but was immediately apprehended.

        1   I   .   Off,rcers observed a revolver in plain view on the driver's   seat. A   search of the

Pontiac G6 yielded a Johnson Arms .38 caliber revolver bearing serial number 85286 on the

driver's seat, a clear plastic bag weighing approximately 8.8 grams that contained 47 smaller

plastic knotted bags each containing an off-white rock like substance that yielded a positive


                                                      4




                                                                         {Sr
        Case 3:20-cr-00020-VLB Document 1-1 Filed 09/12/19 Page 5 of 6




reaction for the presumptive presence cocaine (in the driver's side door pocket), several pairs    of

sunglasses, a brown   wig (on the back seat), and a small clear zip-lock bag containing green plant

like material yielding   a   positive reaction for the presumptive presence of marijuana (on the

passenger seat). Officers conducted a search of CARTER's person and in the area of his

buttocks/groin they recovered a clear plastic bag weighing approximately 2.8 grams that

contained several smaller knotted plastic bags each containing an off-white rock like substance

that yielded a positive reaction for the presumptive presence of cocaine. Both Moore and

CARTER were also found to be in the possession of cellular telephones.

        12.    Both Moore and CARTER were transported to Bridgeport Hospital for

evaluation/treatment. After being cleared hospital staff, CARTER provided a video/audio

recorded post-Miranda statement. During the interview, while indicating it was not his firearm,

CARTER admitted to handling the Browning designed FN Herstal .25 caliber handgun,

including taking out the gun's magazine, and holding the gun in his palm. He also admitted,

during the police pursuit, that he grabbed the gun off the center console and threw it out the

window. He fuilher admitted being in the possession of 7 -9 "slabs" of crack-cocaine.

Information pertaining to the firearm has been submitted to the ATF Tracing Center to determine

its origin. However, based on my training and experience and in consultation with other law

enforcement officers trained in the origin of firearms, I know that FN Herstal does not

manufacture firearns in the United States. Therefore, this firearm traveled in interstate or foreign

commerce because it was imported into the United States.

        13.    Although CARTER was arrested and is currently in state custody, premature

disclosure of information pertaining to this investigation would seriously jeopardize the


                                                     5




                                                                        üv
        Case 3:20-cr-00020-VLB Document 1-1 Filed 09/12/19 Page 6 of 6



govefiìment's ongoing investigation in the District of Connecticut, particularly as we continue to

investigate a series of robberies allegedly undertaken by Moore. Accordingly, I request that this

affidavit and the accompanying applications, warrants and orders be ordered sealed until further

order by the Court.

       15.     Based on the foregoing paragraphs there is probable cause to believe and   I do

believe that CHRISTOPHER CARTER has violated 18 United States Code Sections 922(9)(1)

and924(a)(2). In consideration of the foregoing, I respectfully request that this Court issue an

arrest wamant for CHRISTOPHER CARTER, bom



                                                          B      G
                                                         A
                                              FEDERAL BUREAU OF INVESTIGATION



       Sworn and subscribed before me on this    $   th day of September,20Ig

                                                         tA
                                                 ls/   uv,tli û.m    .I.   &arñnk<t
                                              HON. WILLIAM I.
                                              TINITED STATES MAGISTRATE JUDGE




                                                 6




                                                                           \Ñ
